Citation Nr: 1339072	
Decision Date: 11/27/13    Archive Date: 12/13/13

DOCKET NO.  09-06 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a foot disability, claimed as "foot rot," including due to Agent Orange exposure.

4.  Entitlement to a compensable rating for bilateral cataracts, with left eye corneal scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 1963 to July 1966.

This appeal to the Board of Veterans' Appeals (Board) is from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  The Veteran and his spouse testified at a Board hearing at the RO in August 2010, before the undersigned.  A transcript is of record.  The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

While further delay is regrettable, the Board observes that further development is required prior to adjudicating the Veteran's claims.  38 C.F.R. § 19.9.   

I.  Foot Disability, Claimed as Foot Rot

At his last treatment, on August 9, 2013, at the Kansas City VA Medical Center (VAMC), the Veteran indicated he is going to the Leavenworth, Kansas VAMC to be evaluated for elective foot surgery, for unidentified reasons.  The AMC should obtain any outstanding, relevant treatment records from Leavenworth VAMC, particularly for recent treatment for his claimed foot rot.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Veteran is seeking service connection for foot rot from Vietnam jungle service, and he has attested to in-service foot problems for which he received field medical treatment, e.g., ointments.  See August 2010 Board Hearing Transcript, at 13.  The Veteran is competent to describe such symptoms and treatment within his personal knowledge, and the Board finds his testimony in this regard to be credible.  Therefore, the Board finds a remand is necessary for a VA examination and opinion to clarify the nature of the Veteran's current foot disability and etiology, to include whether his claimed foot rot is due to his period of active service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

II.  Bilateral Cataracts With Left Eye Corneal Scar

During the Veteran's August 2010 Board hearing, he testified that his bilateral eye cataracts with left eye corneal scar has worsened since his last VA examination, in February 2008.  Specifically, he asserts his ability to read to drive is "getting worse" due to deteriorating eyesight, even after cataracts were removed in one eye after that examination.  He also complains of floaters in one eye.  A review of his VA treatment records shows similar complaints, and indicates he had cataract removal in one eye in November 2008.  As the current severity and extent of his service connected bilateral eye disability are unclear, the Board determines that a fresh VA examination is necessary in order to fully and fairly evaluate the increased rating claim.  See 38 C.F.R. §§ 3.326, 3.327.

III.  Bilateral Hearing Loss and Tinnitus

The Veteran testified that he suffered acoustic trauma in Vietnam from being around artillery fire, such as 105 Howitzers, and sought treatment from field medics.  See August 2010 Board Hearing Transcript, at 4.  He additionally testified that he began experiencing difficulty hearing around the end of his tour, in the 1960s.  Id., at 4.  The Veteran's military occupation specialty was an ammunitions storage specialist, which would have exposed him to loud noise.  Therefore, the Board finds a remand is necessary for a VA examination and opinion on whether the Veteran's current hearing loss and tinnitus are etiologically linked to service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  First, obtain all outstanding, relevant VA treatment records from Leavenworth, KS VAMC, to include for recent treatment of the feet and eyes.

2.  After completing the requested development in action paragraph #1, schedule the Veteran for a VA examination on the nature and etiology of any current foot disability, claimed as "foot rot."  The claims file, to include any electronic records, must be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be performed and the results reported.  Rationale for all requested opinions shall be provided.  

After reviewing the file and conducting necessary testing, the examiner should identify all disabilities related to the Veteran's claimed chronic foot disability, alleged as "foot rot."  The examiner should then render an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that any current foot disability is causally related to his military service, to include exposure to herbicides.  

3.  After completing the requested development in action paragraph #1, schedule the Veteran for a VA eye examination by an appropriate specialist to determine the current nature and severity of his service-connected bilateral cataracts with left eye corneal scar, to include both the eye disease and scar manifestations of that disability.  The claims file, to include any electronic records, must be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be performed and the results reported in accordance with the applicable pre-December 10, 2008 rating criteria.  See 38 C.F.R. § 4.84a (2007); 73 Fed. Reg. 66,543 (Nov. 10, 2008). 

4.  After completing the requested development in action paragraph #1, schedule the Veteran for a VA examination on the nature and etiology of his claimed bilateral hearing loss and tinnitus.  The claims file, to include any electronic records, must be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be performed and the results reported.  Rationale for all requested opinions shall be provided.  

After reviewing the file and conducting audiometric testing, the examiner should render an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that any current hearing loss and tinnitus are causally related to his military service, to include his reported in-service noise exposure.  In answering this question, the examiner should consider and discuss the Veteran's report of a continuity of symptomatology of these disorders since service.

5.  Then readjudicate the claims in light of any additional evidence.  If these claims are not granted to the Veteran's satisfaction, send him a Supplemental Statement of the Case and give him an opportunity to respond to it before returning the file to the Board for further appellate consideration of these claims.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
B.C. MORTON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


